Per Curiam.

The question involved in this appeal is whether the vendee in possession of real estate who up to the date of closing had been a tenant, is liable for rent after that date where the failure to close title was due to the landlord’s default. The case was tried on stipulated facts as a question of law.
The learned trial court has found for the landlord. From the date of the landlord’s default the tenant was in possession as vendee and not as a tenant, and a' final order should have been directed in her favor.
Final order reversed, with" thirty dollars costs, and final order awarded the tenant dismissing the petition.
All concur; present, Burnt, Mullan and Levy, JJ.
Order reversed.